DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallen et al. U.S. Patent No. (9,393,151).
With respect to claim 1, Gallen et al. discloses a scrotal edema support (20, figs.1-4) comprising: a main body having a top surface, a bottom surface, a first side, a second side, a rear end, and a front end (as shown in the reproduced image of fig.3 below), the top surface having a flexing area (34, made of a flexible material) and ([Col.4], lines 39-48) and a resting area (cup 20, shown in isolation in FIGS. 3-4, has a contoured inner shell 30 or liner bounding a compartment 80 for receiving a scrotum of the male genitalia during treatment) and ([Col.3], lines 64-67), the flexing area disposed adjacent to the rear end of the main body and the resting 

    PNG
    media_image1.png
    494
    551
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    524
    548
    media_image2.png
    Greyscale

With respect to claim 15, Gallen et al. discloses the rear end has a curved edge (as shown in the reproduced image of fig.3 above). 
With respect to claim 18, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); (under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device) see MPEP 2112.01(1), as such, Gallen et al. discloses a method for supporting an edematous scrotum of a patient, comprising the steps of: providing a scrotal edema support including a main body having a top surface, a bottom surface, a first side, a second side, a rear end, and a front end, the top surface having a flexing area and a resting area, the flexing area disposed adjacent to the rear end of the main body and the resting area disposed adjacent to the front end of the main body, and the flexing area configured to receive an edematous scrotum of the patient, and the bottom surface having a sloped portion and a leveled portion, the sloped portion disposed adjacent to the rear end of the main body and the leveled portion disposed from the front end to the sloped portion, the sloped portion of the bottom surface oriented at an angle relative to the leveled portion of the bottom surface; and disposing the edematous scrotum on the flexing area of the top surface of the scrotal edema support, wherein the rear end of the scrotal edema support is caused to move downwardly, thereby orienting the scrotal edema support to facilitate drainage of the edematous scrotum. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gallen et al. as applied to claims 1 and 18 above, and further in view of Atwater et al. U.S. Publication No. (7,296,307).
With respect to claim 12, Gallen et al. substantially discloses the invention as claimed except a cover removably disposed over the main body. 
Atwater et al. however, teaches an athletic cup for protecting the male genitalia (as shown in figs.1-7) comprising a main body (20) and a removable cover (40, figs.6-7).
In view of the teachings of Atwater et al., it would have been obvious to one of ordinary skill in the art before the invention was made to modify the main body of Gallen et al. by incorporating a removable cover disposed over the main body for protecting the main body.
With respect to claim 14, the combination of Gallen et al./Atwater et al. substantially discloses the invention as claimed.  Atwater et al. further teaches the main body (20) is a polyurethane foam ([Col.3], line 54-56).
With respect to claim 19, Gallen et al. substantially discloses the invention as claimed except the scrotal edema support further includes a cover removably disposed over the main body, and the method further includes a step of replacing the cover periodically. 
Atwater et al. however, teaches an athletic cup for protecting the male genitalia (as shown in figs.1-7) comprising a main body (20) and a removable cover (40, figs.6-7).

As regard the limitation, “the step of replacing the cover periodically”, it would have been well within the skill of an ordinary artisan to replace the cover periodically if become soiled or the user chooses to disposed of it.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gallen et al. as applied to claim 1 above, and further in view of Allinson U.S. Patent No. (4,615,337).
With respect to claim 16, Gallen et al. substantially discloses the invention as claimed except the front end has a planar edge.
Allinson et al., however, teaches a penile support (2, fig.3) comprising a front end (where element 8 is located) and a rear end (where element 6 is located); the front end has a planar edge (where element 8 is located, as shown in fig.3).
In view of the teachings of Allinson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the front edge of the scrotal support by incorporating a planar edge for balancing the male reproductive organ.

Allowable Subject Matter
Claim 17 is allowed.

Claims 2-11, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Gallen et al. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 17 and dependent claims 2-11, 13 and 20 which recite features not taught or suggested by the prior art drawn to Gallen et al.
Gallen et al. fails to disclose or fairly suggests the top surface is disposed on a first plane, the sloped portion of the bottom surface is disposed on a second plane, and the leveled portion is disposed on a third plane, and the second plane is oriented traverse to the third plane and defining an angle therebetween, the angle being between one degree (1.degree.) and ninety degrees (90.degree.) as to claim 2;
Gallen et al. fails to disclose or fairly suggests a fecal management system having a catheter and a waste storage container, the catheter configured to be in communication with a rectum of the patient and the waste storage container, and the catheter further being disposed adjacent the channel of the scrotal edema support as to claim 17 and;
Gallen et al. fails to disclose or fairly suggests the scrotal edema support has a channel formed in the bottom surface of the main body, and the method further includes the steps of: providing a fecal management system having a catheter and a waste storage container, the catheter configured to be in communication with a rectum of the patient and the waste storage 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 2, 17 and 20.
Claims 3-11 and 13 are allowed insofar as they depend from the allowed claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786